Citation Nr: 1139581	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  03-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected psychogenic gastrointestinal disturbance.

2.  Entitlement to service connection for asthmatic bronchitis, to include as secondary to service-connected psychogenic gastrointestinal disturbance.

3.  Entitlement to a compensable rating for psychogenic gastrointestinal disturbance.


REPRESENTATION

Veteran represented by: Jeany Mark, Esq.




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active military service from December 1943 to February 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was initially before the Board in November 2004 and the claims were denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2005, the Court granted a joint motion which vacated the Board's November 2004 decision.  The Court remanded the matter to the Board for further evidentiary and procedural development.  The Board remanded the appeal in June 2006 and April 2008 to provide the Veteran proper notice, afford the Veteran the opportunity to identify outstanding records pertinent to his claims, and obtain VA treatment records.

The Board denied the appeal again in November 2008.  The Veteran subsequently appealed that denial to the Court.  In July 2009,the Court granted a joint motion which vacated the November 2008 Board decision.  The Court remanded the matter to the Board for further evidentiary and procedural development.  The Board subsequently remanded the appeal in January 2010 and July 2011 to afford the Veteran VA examinations.  The Veteran was scheduled for VA examinations on three separate occasions, but failed to appear for all of them, citing advanced age.  In light of the foregoing and for reasons discussed in greater detail below, the Board finds substantial compliance with the remand orders.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   
FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's currently diagnosed GERD is related to his period of active military service on a direct basis.

2.  Resolving all doubt in the Veteran's favor, asthmatic bronchitis has been etiologically related to the Veteran's service-connected GERD.

3.  Psychogenic gastrointestinal disturbance is not manifested by occupational and social impairment which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, nor does this disability require continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for gastroesophageal reflux disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Asthmatic bronchitis is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for a compensable rating for psychogenic gastrointestinal disturbance are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.126, 4.130, Diagnostic Code 9422 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's service connection claims for GERD and asthmatic bronchitis, the Board is granting in full the benefits sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With respect to the Veteran's increased rating claim for psychogenic gastrointestinal disturbance, in August 2002, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim.  Specifically, the Veteran was advised to submit evidence showing his service-connected disability increased in severity.  He was notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  

The RO subsequently issued the November 2002 rating decision currently on appeal.  He was notified at that time of the reasons why he was not entitled to a 10 percent evaluation for psychogenic gastrointestinal disturbance.  The Veteran was further advised by way of an April 2003 statement of the case (SOC) of VA's responsibilities for assisting him in obtaining evidence, and of the complete criteria outlined in Diagnostic Code 9422.  He was also provided with notice in May 2007 pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  Additionally, he was instructed to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was also notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran's claim was readjudicated following this notice by way of supplemental statements of the case (SSOCs) dated January and August 2008, as well as April 2010, and May 2011.  

Additionally, the Veteran has made specific arguments during the pendency of his claim indicating that his service-connected psychogenic gastrointestinal disturbance increased in severity.  See statements dated December 2002 and May 2003.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  In light of the foregoing, the Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate the increased rating claim.  The documents and notice letters discussed above explained what information and evidence was needed to substantiate the claim, and a reasonable person would be expected to understand the information contained therein.  Furthermore, the Veteran has had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438  (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was scheduled for VA examinations in connection with the increased rating claim.  The Veteran, through his representative, has made clear that he is unable to attend these examinations under any circumstances due to his age and health.  See August 2011 statement.  While the Board is sympathetic to this situation, critical information regarding the nature and severity of the Veteran's service-connected psychogenic gastrointestinal disturbance could not be obtained.  In light of the August 2011 statement, the Board finds that any further attempt to reschedule the Veteran for an examination in connection with this claim would be futile.

As noted above, the Veteran's claim was previously before the Board on several occasions and remanded for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding treatment records, and affording the Veteran a VA examination.  In light of the foregoing, the Board finds substantial compliance with the remand orders.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

Service connection may be granted for disease or injury incurred in or aggravated by service.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Service treatment records (STRs) do not reflect any specific treatment for or diagnosis of GERD or respiratory conditions; however, in March 1945, the Veteran was hospitalized for "acute catarrhal gastroenteritis."  During this hospitalization, he was also diagnosed with psychoneurosis.  At his February 1946 separation, he was noted to have chronic, mild psychogenic gastrointestinal disturbance.  Abdominal and visceral examination showed "nausea pyrosis epigastria ache no findings."  A history of "[s]tomach trouble" in March 1945 was also noted.  

Approximately seven months after discharge from service, in September 1946, the Veteran experienced an illness manifested by abdominal pain, nausea, vomiting, weakness, loss of consciousness, and the passage of black stools.  The clinical diagnosis was "acute gastric ulcer" with possible bleeding; however, an x-ray did not reveal an ulcer, but rather showed zonal spasms of the bowel.  The attending physician noted that the ulcer may have healed by the time the x-ray was taken.  

The Veteran was hospitalized at a private medical facility in November 1999 for acute asthmatic bronchitis and GERD.  The attending physician indicated that the Veteran's GERD "very likely could be a significant contributing factor" to the Veteran's airway inflammation.  The results of an esophagogastroduodenoscopy performed at that time were consistent with reflux-induced bronchospasm.

B. Davis, M.D., a pulmonary physician, submitted a statement dated November 2000 in which he indicated that the Veteran's severe GERD was the underlying cause for bronchospasm.  According to Dr. Davis, his conclusion in this regard was confirmed by endoscopy.

The Veteran presented to a VA medical facility in May 2001 for a gastrointestinal consultation.  The Veteran's past medical history was significant for severe GERD.  Diagnostic testing performed at that time was interpreted to show recurrent pneumonia and asthma secondary to GERD.  

In April 2002, the Veteran presented to M. Friedman, M.D. for a gastrointestinal consultation. Dr. Friedman noted that the Veteran had had a history of chronic GERD and multiple hospitalizations for asthmatic bronchitis.  For the prior four years, the Veteran had been admitted almost yearly for respiratory symptoms.  Diagnostic tests performed in November 1999 and October 2000 revealed some reflux material up to the proximal esophagus as well as acid reflux changes.  

At a September 2002 VA Compensation and Pension (C&P) digestive examination, the Veteran reported that while he was in the military, he had always complained of abdominal pain.  He was sent to his commander, who told him "this is not a hotel or a resort . . . get back to work."  The Veteran said he just suffered with his pain.  Following a physical examination, he was assessed as having GERD with recurrent pneumonia due to high reflux and pulmonary aspiration of gastrointestinal contents.  The examiner stated that the gastritis and GERD were aggravated by chronic use of aspirin (for headaches) and Prednisone (for asthmatic bronchitis which apparently arose whenever he had reflux symptoms), as well as by other medications.

In an October 2002 addendum, the VA C&P examiner found that the Veteran's reflux symptoms began about 1996, based on a November 2000 letter stating that the Veteran had been treated for GERD for "approximately 6 years."  The examiner further concluded that the gastrointestinal symptoms recorded in 1945 and 1946 were not symptoms of GERD, and therefore, the in-service symptoms were not linked to the current GERD diagnosis.  

Dr. Davis submitted a statement in May 2003 in which he expressed the opinion that the Veteran had severe GERD and that the symptoms of this condition first developed when he was in the military.  Dr. Davis further wrote that the Veteran's GERD "may well be responsible for his pulmonary disease."  Dr. Davis also indicated that the Veteran's asthma condition was a "direct consequence" of his lifelong problem with reflux.  Similarly, in a May 2003 letter, J. Chong, M.D., wrote (in pertinent part) that the Veteran's GERD was severe enough to cause multiple episodes of asthmatic bronchitis which required hospitalization.

In June 2006, A. Ali, M.D. submitted a statement in support of the Veteran's claims.  Dr. Ali reviewed the claims folder and rendered a written opinion based upon review of the medical records contained therein.  Dr. Ali noted that the Veteran complained of gastrointestinal distress as a result of the food he ate in service.  Dr. Ali found that the Veteran's gastrointestinal symptoms in service pointed to a "stomach ulcer, which is often caused by an increase in acid and is usually accompanied by a reflux of this acid into the esophagus-also known as GERD."  Dr. Ali further found that the Veteran's complaints of multiple gastrointestinal upsets while in service were the first manifestations of his GERD, and that left untreated, this continued "insult" of acid reflux caused him to have the severity of GERD for which he was currently being treated.  Dr. Ali observed that the Veteran's GERD was so severe that it caused acid to reflux into his lungs, causing multiple bouts of asthmatic bronchitis and aspiration pneumonia.  Dr. Ali concluded that "it is more likely than not that [the Veteran's] ongoing problems with GERD and asthmatic bronchitis are related to his untreated GI symptoms while he was in service."

The Veteran underwent another VA C&P digestive examination in January 2008.  He also afforded a VA C&P respiratory disorders examination at that time.  Both examinations were performed by the same examiner.  The examiner performed a clinical examination, reviewed the Veteran's claims file, and diagnosed GERD and asthmatic bronchitis.  According to the examiner:

[Dr. Ali] noted in her medical opinion (6/19/06) that the complaints of multiple GI upsets while in service [were] the first manifestation of GERD.  She goes on to speculate that it is more likely than not that [the Veteran's] ongoing problems of GERD and asthmatic bronchitis are related to his untreated GI symptoms while he was in service.  I do not support this conclusion.  There is no evidence that the GI symptoms in 1945 and 1946 (psychogenic gastrointestinal disturbance) [were] a symptom of gastroesophageal reflux disease, and therefore no basis [for] linking his current GERD to the event that was reported over 60 years ago.  It should be noted as well that the first symptoms of GERD were noted by the medical record and by the patient as well to have begun in 2000.  

In the absence of a nexus between the psychogenic gastrointestinal disturbance and GERD there can be no nexus between that gastrointestinal disturbance causing GERD which in turn caused or resulted in asthmatic bronchitis.  In other words even if the GERD caused or resulted in asthmatic bronchitis if there is no nexus for the psychogenic gastrointestinal disturbance then it is less likely as not that either GERD or asthmatic bronchitis were caused by or a result of the service-reported psychogenic gastrointestinal disturbance.

Resolving all doubt in the Veteran's favor, service connection for GERD is warranted because the evidence is in relative equipoise.  In this regard, the Board notes that there is competing medical evidence regarding the etiology of the Veteran's currently diagnosed GERD.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

On one hand, private opinions from Drs. Davis and Ali dated May 2003 and June 2006 attributed the Veteran's GERD to his period of active service.  The private examiners reached these conclusions based on physical examinations of the Veteran and familiarity with the Veteran's medical history.  Dr. Ali also reviewed "the available medical and VA records."  On the contrary, opinions expressed in VA examination reports dated October 2002 and January 2008 concluded that there was no relationship between the Veteran's GERD and his period of active service.  These examiners reached this conclusion based on a review of the claims file and a history provided by the Veteran.

Where, as here, there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.  The Veteran has also reported a continuity of symptoms since service.  See May 2003 statement.  The Veteran is competent to make such statements and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Accordingly, service connection for GERD is granted.

The Veteran is also claiming service connection for asthmatic bronchitis as secondary to GERD.  As detailed above, the etiology of the Veteran's respiratory disability, claimed as asthmatic bronchitis, is not in dispute.  Significantly, VA and private opinions dated November 1999, November 2000, May 2001, September 2002, May 2003, June 2006, and January 2008 have attributed the Veteran's respiratory disability in significant part to his GERD.  As there has been no evidence submitted that rebuts this conclusion, service connection for asthmatic bronchitis is warranted on a secondary basis, particularly where, as here, the competent and probative medical evidence of record has found a relationship between these disabilities.  Therefore, service connection for asthmatic bronchitis is warranted on a secondary basis and the Veteran's claim is granted.

Increased Rating Claim

The Veteran also contends that his service-connected psychogenic gastrointestinal disturbance is worse and warrants a compensable disability rating.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).
In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 55.

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected psychogenic gastrointestinal disturbance during the claim period such that staged ratings are for application.  

The Veteran's service-connected psychogenic gastrointestinal disturbance is currently assigned a non-compensable (zero percent) schedular disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9422 (pain disorder), effective February 11, 1946.  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a non-compensable evaluation is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9422 (2011).

A 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
  
A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran sought psychiatric care at a VA medical facility in July 2002.  He was depressed after being separated from his wife.  According to the Veteran, his wife left to take care of her dying son.  It was also noted that the Veteran took Celexa.  A mental status examination found the Veteran to have very productive speech which required him to be refocused often during the examination.  He was alert, oriented, friendly, and cooperative.  The Veteran's grooming was within normal limits, but his mood was mildly depressed and anxious.  The Veteran denied suicidal or homicidal ideation, hallucinations, or delusions.  His insight and judgment were intact.  The examiner noted that the Veteran appeared very dependent on his wife and that he developed a separation disorder when she had to leave to take care of her dying son.

The Veteran presented to a VA medical facility in January 2003 for a psychiatric consultation.  He reported being depressed due to the fact that he had a recent slip-and-fall accident.  The Veteran subsequently underwent surgery on his knee and wrist as a result of the fall.  He was unable to exercise and became increasingly depressed.  It was noted that the Veteran took Citalopram, among other medications.  A mental status examination found the Veteran to be pleasant, calm, and cooperative.  He was well-groomed and appropriately dressed, but his mood was depressed and his affect was congruent to mood.  His speech was clear, coherent, and goal-directed.  No evidence of delusions, overt paranoid ideation, overt psychosis, extrapyramidal movements, dyskinesias, or major cognitive changes was found.  The Veteran's insight and judgment were intact and he specifically denied hallucinations or suicidal or homicidal ideas or plans.
The Veteran's GAF score was 38.  The diagnosis was major depressive disorder (MDD).  A follow-up treatment note dated May 2003 showed a GAF score of 40.  It was also noted that the Veteran was recently prescribed Pamelor by a private provider.

Subsequent VA treatment records reflected psychotherapeutic counseling to work on issues dealing with illness and coping skills, as well as depression because his daughter and grandchildren had ostracized him.  See VA records dated May 2004, June and October 2006, and March 2007.

Given the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for psychogenic gastrointestinal disturbance for any period of time covered by the appeal.  

As noted above, a 10 percent evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant stress, or; symptoms controlled by continuous medication.  Although the Veteran routinely takes psychiatric medication, the record demonstrates that the Veteran has difficulty caring for himself, and has GAF scores ranging from 38 to 40, a compensable evaluation is not warranted in this case because none of the medical evidence of record attributes the Veteran's psychiatric symptoms to his service-connected psychogenic gastrointestinal disturbance.  Rather, the competent and probative medical evidence of record has attributed the Veteran's psychiatric symptoms to a variety of issues, including separation from his wife, illness and coping skills, and being ostracized from his daughter and grandchildren.  See VA treatment records dated July 2002, January 2003, May 2004, June and October 2006, and March 2007.

To the extent that the Veteran's statements could be construed to show entitlement to a compensable evaluation for service-connected psychogenic gastrointestinal disturbance, the Veteran is competent to report psychiatric symptoms.  The Board also finds such statements to be credible and probative.  See Davidson, 581 F.3d. at 1315.  But, the Veteran's statements in this regard are outweighed by the probative medical evidence of record, particularly where, as here, the Veteran's psychiatric symptoms were attributed to factors other than his service-connected psychogenic gastrointestinal disturbance.  

The Board is aware that the Veteran's representative requested that the Veteran be scheduled for a VA examination to determine whether physical or mental impairment represented the predominant disability associated with his service-connected psychogenic gastrointestinal disturbance.  See July 2009 joint motion brief.  In compliance with this request, the Board requested such an examination.
Unfortunately, the Veteran was unable to report for this examination as a result of his age and physical limitations.  In fact, the representative made clear in August 2011 that the Veteran would not be able to appear for an examination under any circumstances even with transportation provided by VA.  The representative described the Veteran as being in "extremely poor" health at the age of 96 and stated that he had difficulty breathing and speaking on the telephone.

The Board has evaluated the Veteran's service-connected psychogenic gastrointestinal disability under 38 C.F.R. § 4.130.  Any attempt to evaluate this disability under the Rating Schedule for digestive disability would constitute impermissible pyramiding, especially in light of the Board's grant of service connection for GERD above.  Moreover, the evidence does not reflect and the Veteran does not allege treatment for a digestive disability other than GERD.
Accordingly, a compensable disability evaluation for service-connected psychogenic gastrointestinal disability is not warranted for any period of time covered by the appeal and the Veteran's claim is denied.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's psychogenic gastrointestinal disturbance is not so unusual or exceptional in nature as to render the assigned non-compensable rating inadequate.  The Veteran's service-connected psychogenic gastrointestinal disturbance is evaluated as a psychiatric disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9422.  Throughout the appeal, the medical evidence has made clear that the Veteran's psychiatric symptoms are not related to his service-connected psychogenic gastrointestinal disturbance.  Rather, the competent and probative medical evidence of record has attributed the Veteran's psychiatric symptoms to a variety of issues, including separation from his wife, illness and coping skills, and being ostracized from his daughter and grandchildren.  See VA treatment records dated July 2002, January 2003, May 2004, June and October 2006, and March 2007.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected psychogenic gastrointestinal disturbance are congruent with the disability picture represented by a non-compensable disability rating.  The criteria for a non-compensable rating more than reasonably described the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's service-connected psychogenic gastrointestinal disturbance cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the Veteran does not allege, nor does the record reflect, that he is unable to obtain or maintain substantially gainful employment as a consequence of his service-connected psychogenic gastrointestinal disability.  Furthermore, there is no indication of record to show (or even suggest) that the Veteran attempted to obtain work during the appeal period; as such, TDIU is not reasonably raised by the evidence of record.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for gastroesophageal reflux disease (GERD) is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for asthmatic bronchitis, to include as secondary to service-connected GERD, is granted, subject to the law and regulations governing the payment of monetary benefits.

A compensable disability evaluation for psychogenic gastrointestinal disturbance is denied.


____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


